Title: To George Washington from Brigadier General Jedediah Huntington, 20 November 1778
From: Huntington, Jedediah
To: Washington, George


  
    Dear Sir,
    Danbury [Conn.] 20th Nov. 1778
  
Your several Favours & Commands of the 18th 19th & 20th reached me this Evening—Orders are gone to Genl Nixons Brigade to proceed to the Continental Village—I shall observe your Directions as to Deserters from the Convention Troops.
After my Letter on the Subject of Cloathing had gone from me, I was not without a painful Apprehension that my Manner of expressing myself on the matter might be conceived to imply a Supposition that there had been, or might be some Partiality in the Distribution of Cloathing, than which Nothing could be farther from having Place in my Mind, & of which I am happy to find myself acquitted by your Excellency—nor did the Troops suggest any such Thing—it was my Fear only, that they might by & by, when they should see others completely cloathed & themselves destitute, think there had been Want of Attention to them—I was ignorant of any Thing particular in the Application made by General Parsons or others for the Cloths in Major Bigelows Hands, imagining they were assigned to us because most convenient at the Time, and as they were not in Season and understanding there was a Sufficiency of the french Cloathing—I thought best to apply—I never wished for any Thing for the Troops I am particularly connected with, injurious to others—if Uniforms of the french Cloathing remain for them, I dare engage that my Brigade shall punctually comply with the Terms upon which they recieve them—I am, dear Sir, with unfeigned Respect and Esteem, Your Excellency’s most obedient servant

  Jed. Huntington

